Citation Nr: 9928993	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel  



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1997 RO decision which denied the 
veteran non-service-connected pension benefits.  


REMAND

The veteran's claim for a permanent and total disability 
rating for non-service-connected pension purposes is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist her in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The veteran claims that she has chronic disabilities which 
permanently preclude gainful employment.  Among the 
requirements for VA non-service-connected pension is that the 
veteran be permanently and totally disabled from conditions 
not due to her own willful misconduct.  The legal criteria 
for this benefit are found in 38 U.S.C.A. §§ 1502, 1521; and 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  In 
determining whether a veteran is permanently and totally 
disabled for VA pension purposes, percentage ratings must be 
assigned for all chronic disabilities, and both the "average 
person" (objective) and "unemployability" tests should be 
applied.  Brown v. Derwinski, 2 Vet.App. 444 (1992); Roberts 
v. Derwinski, 2 Vet.App. 387 (1992); Talley v. Derwinski, 2 
Vet.App. 282 (1992).

Private treatment records from July 1996 to February 1997 
reveal that the veteran was involved in multiple motor 
vehicle accidents.  Diagnostic assessments included such 
conditions as a cervical spine disorder, lumbar spine 
disorder, fibromyalgia, reactive depression, and a history of 
hypertension.  The veteran has not been provided with a VA 
examination in connection with her pension claim.

In her February 1997 claim for VA pension, the veteran 
indicated that she last worked in November 1996 as a mental 
health counselor.  She reported completing four years of 
college.  She related that she had applied for disability 
benefits from the Social Security Administration (SSA) and 
that an SSA appeal was pending.  SSA records are not in the 
veteran's VA claims file.

In a January 1999 written presentation, the veteran's 
representative requested that the case be remanded to obtain 
SSA records and to provide the veteran with a VA examination.  
The Board agrees that such development is warranted as part 
of the VA's duty to assist the veteran with her pension 
claim.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Caffrey v. Brown, 6 Vet.App. 377 (1994).  Any ongoing 
treatment records should also be secured.  Murincsak, supra.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should have the veteran 
clearly identify (names, addresses, 
dates) all VA or non-VA medical providers 
(doctors, clinics, hospitals, etc.) who 
have treated her for any chronic 
disability since 1996.  The RO should 
obtain copies of the related medical 
records, which are not already on file, 
from the identified sources.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in 
connection with the veteran's claim for 
SSA disability benefits, and the RO 
should also obtain copies of all related 
SSA decisions.  

3.  Thereafter, the RO should have the 
veteran undergo a VA general medical 
examination for pension purposes, to 
identify the existence and severity of 
all chronic disabilities.  All tests and 
consultations by specialists, recommended 
by the general medical examiner, should 
be accomplished, and all findings 
necessary for rating the disabilities 
should be reported in detail.  The claims 
folder should be made available to and 
reviewed by the doctor in conjunction 
with the examination.

4. Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for pension purposes.  
This should include assigning separate 
percentage ratings, under appropriate 
diagnostic codes, for each of the 
veteran's chronic non-misconduct 
disabilities; determining the combined 
rating for all the disabilities; and 
applying the "average person" 
(objective) and "unemployability" 
(subjective) tests for pension.

If the claim is denied, the veteran and her representative 
should be issued a supplemental statement of the case, and 
given an opportunity to respond, before the case is returned 
to the Board.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




